 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1495 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5618) to continue Federal unemployment programs, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5618) to continue Federal unemployment programs. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 3, 2010. 
 
Lorraine C. Miller,Clerk.
